Citation Nr: 0107676	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1951 to May 1952.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO decision which granted 
service connection for bilateral hearing loss with a 0 
percent (noncompensable) evaluation.  The veteran appeals for 
a compensable rating.  In April 2000, the veteran appeared at 
a videoconference hearing before the undersigned Board 
member.  


REMAND

The veteran claims that his service-connected bilateral 
hearing loss warrants a compensable evaluation.  The file 
shows that there is a further VA duty to assist the veteran 
in developing the facts pertinent to his claim.  38 C.F.R. 
§§ 3.103, 3.159 (2000).  

The veteran underwent a private audiometric evaluation in 
September 1997.  It was noted that audiometrically, the 
veteran was "down considerably" in the higher frequencies 
beginning at 1500 cycles.  The examiner indicated that his 
hearing loss was a noise injury type loss or noise induced.  

A VA audiometric examination was conducted in November 1997.  
The diagnosis was severe, high frequency sensorineural 
hearing loss, bilaterally.  The examiner noted that it could 
not be determined whether the veteran's hearing loss was in 
any way related to events during military service since he 
did not complain of hearing problems until relatively 
recently.  

In a November 1997 statement, a private audiologist related 
treating the veteran beginning in 1986 for bilateral, 
moderately severe, noise induced hearing loss.  It was noted 
that the veteran reported ringing in the ears and difficulty 
understanding people in noisy situations following his 
military noise exposure.  The audiologist noted that his 
hearing loss had diminished very little from 1986 to 1997.  

In May 1998, private medical records dated from March 1983 to 
August 1990 were submitted which essentially showed continued 
complaints of hearing loss.  Diagnoses included bilateral, 
high frequency, sensorineural hearing loss, probably 
secondary to noise exposure.  The veteran was issued hearing 
aids in May 1986.  

In a June 1998 statement, a VA audiologist related that it 
was at least as likely as not that the veteran's hearing loss 
had its origins in his military service.  

A private medical statement dated in June 1999 relates the 
veteran's history of hearing loss and reports of acoustic 
trauma during service.  It was noted that audiometrically, 
the veteran was "down considerably" in the high 
frequencies, with 40 percent hearing loss bilaterally.  

During the April 2000 videoconference hearing, the veteran 
testified that his hearing loss disability caused problems 
with his employment.  He indicated that he was unable to hear 
the telephone ring and had to ask people to repeat themselves 
at work.  He related that he had particular difficulty 
understanding speech with background noise.  He stated that 
he thought his hearing may have deteriorated since the 1997 
VA audiometric examination.  

Given that it has been over three years since the last VA 
audiometric examination, and considering the allegations of a 
worsened condition, a current examination is warranted.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Any other ongoing 
treatment records should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The RO is also advised that because this case is based on an 
appeal of the rating assigned by its May 1999 decision which 
granted the veteran's initial claim of service connection for 
bilateral hearing loss, consideration must be given to 
whether or not separate ratings should be assigned for 
bilateral hearing loss for separate periods of time, based on 
the facts found (a practice known as "staged" ratings).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment for health care providers, 
VA or non-VA, who may possess additional 
records pertinent to his claim for a 
compensable evaluation for bilateral 
hearing loss.  After any necessary 
authorization for release of medical 
information is secured from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which are not already on file.  

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA ear 
examination to determine the current 
severity of his bilateral hearing loss.  
All testing, including an audiogram, 
should be performed.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  

3.  The RO should review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  The RO should then readjudicate the 
veteran's claim for a compensable 
evaluation for service connected 
bilateral hearing loss on the basis of 
all the evidence of record.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case.  Consideration should also be given 
as to whether or not staged ratings are 
necessary.  Fenderson, supra.  


Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




